IN THE SUPREME COURT OF THE STATE OF KANSAS


                                                 No. 125,092

               FAITH RIVERA et al., TOM ALONZO et al., and SUSAN FRICK et al.,
                                         Appellees,

                                                     v.

             SCOTT SCHWAB, Kansas Secretary of State, in His Official Capacity,
             and MICHAEL ABBOTT, Wyandotte County Election Commissioner,
                               in His Official Capacity,
                                      Appellants,
                                          and
                          JAMIE SHEW, Douglas County Clerk,
                               in His Official Capacity,
                                       Appellee.


                                    SYLLABUS BY THE COURT

      On the record before the court, Substitute for Senate Bill 355 is held not to violate
the Kansas Constitution.

        Appeal from Wyandotte District Court; BILL KLAPPER, judge. Opinion filed May 18, 2022.
Reversed and injunction order is lifted.


        Brant M. Laue, solicitor general, argued the cause, and Kurtis K. Wiard, assistant solicitor
general, Shannon Grammel, deputy solicitor general, Dwight R. Carswell, deputy solicitor general, Jeffrey
A. Chanay, chief deputy attorney general, Derek Schmidt, attorney general, Anthony F. Rupp, of Foulston
Siefkin LLP, of Overland Park, and Gary Ayers and Clayton Kaiser, of the same firm, of Wichita, were
with him on the briefs for appellants.


        Stephen R. McCallister, of Dentons US LLP, of Kansas City, Missouri, argued the cause, and
Mark P. Johnson, Betsey L. Lasister, and Curtis E. Woods, pro hac vice, of the same firm, were with him
on the briefs for appellees Susan Frick et al.




                                                     1
        Lalitha D. Madduri, pro hac vice, of Elias Law Group LLP, of Washington, D.C., argued the
cause, and Spencer W. Klein, pro hac vice, Joseph N. Posimato, pro hac vice, of the same firm, Abha
Khanna, pro hac vice, and Jonathan P. Hawley, pro hac vice, of the same firm, of Seattle, Washington,
and Barry R. Grissom and Jake Miller, pro hac vice, of Grissom Miller Law Firm LLC, of Kansas City,
Missouri, were with her on the brief for appellees Faith Rivera et al.


        Sharon Brett, Josh Pierson, and Kayla DeLoach, of American Civil Liberties Union Foundation
of Kansas, of Overland Park, and Mark P. Gaber, pro hac vice, Richard Samuel Horan, pro hac vice, and
Orion de Nevers, pro hac vice, of Campaign Legal Center, of Washington, D.C., Elisabeth S. Theodore,
R. Stanton Jones and John A. Freedman, of Arnold & Porter Kaye Scholer LLP, of Washington, D.C.,
and Rick Rehorn, of Tomasic & Rehorn, of Kansas City, were on the briefs for appellees Tom Alonzo et
al.


        No appearance by Jamie Shew, appellee.


The opinion of the court was delivered by


        STEGALL, J.: A majority of the court holds that, on the record before us, plaintiffs
have not prevailed on their claims that Substitute for Senate Bill 355 violates the Kansas
Constitution. Therefore, the judgment of the district court is reversed and the permanent
injunction ordered by the district court is lifted.

        A full opinion describing the facts, rationale, and holdings of the court is
forthcoming, along with all dissenting or concurring opinions of members of the court.




                                                     2